Case 17-12030-LMI_ Doc 75 _ Filed 07/30/19 Page 1 of 4
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. flsb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

EC] Original Plan
| Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
[m] 3rd Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)
DEBTOR: Michael Russel Day JOINT DEBTOR: Janice Camille Diana Harrisf§ CASE NO.: 17-12030-LMI
SS#: xxx-xx- 6106 _ SS#: xxx-xx-0895
L NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a

partial payment or no payment at all to the secured creditor L] Included [m] Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set

out in Section II [_] Included [m] Not included

 

 

 

 

Nonstandard provisions, set out in Section VIII [_] Included [m| Not included

 

II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

 

 

1. $2,170.51 formonths 1 to 29 ;
2. $4,599.77 for months 30 to 30 _;
3. $2,422.17 formonths 31 to 60 ;
B. DEBTOR(S)' ATTORNEY'S FEE: [] NONE [] PROBONO
Total Fees: $4650.00 Total Paid: $1650.00 Balance Due: $3000.00
Payable $125.00 ‘month (Months 1 to 16 )
Payable $500.00 /month (Months 17 to 17 )
Payable $500.00 ‘month (Months 30 to 30 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
$3,500.00 (Safe Harbor) + $150.00 (Costs) + $500.00 (1st/2nd Modification of Plan) + $500.00 (3rd Modification of Plan).

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

Il. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [|] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

 

1. Creditor: U.S. Bank Trust National Association, as Trustee
C/O SN Servicing Corp.

Address: 323 Sth Street Arrearage/ Payoff on Petition Date 10,586.73
Eureka, CA 95501 Arrears Payment (Cure) $204.79 /month(Months 1 to 29 )

 

 

 

 

 

LF-31 (rev. 10/3/17) Page 1 of 4
Case 17-12030-LMI DO Getar(s): Pilg. L {30619 rank Sa Vishe Case number: 17-12030-LMI

 

 

 

Last 4 Digits of Arrears Payment (Cure) $1,216.25 ‘month (Months 30 to 30 )
Account No.: 4315 Arrears Payment (Cure) $114.39 ‘month (Months 31 to 60 )
Regular Payment (Maintain) $1,144.52 /month(Months 1 to 29 )
Regular Payment (Maintain) $1,834.82 ‘month (Months 30 to_30_ )
Regular Payment (Maintain) $1,372.47 ‘month (Months 31 to 60 )
Other:
[m] Real Property Check one below for Real Property:
[m Principal Residence [m|Escrow is included in the regular payments
[Other Real Property [|The debtor(s) will pay [_|taxes [insurance directly
Address of Collateral:
1620 NE 137th Ter
North Miami, FL 33181
[_] Personal Property/Vehicle
Description of Collateral: Single Family Home

 

 

 

B. VALUATION OF COLLATERAL: [7] NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

1. REAL PROPERTY: [m] NONE
2. VEHICLES(S): [_] NONE

 

 

 

 

 

1. Creditor; Chase Auto Finance National | Value of Collateral: $6,814.96 Payment
Bankruptcy Dept TT _
ap Amount of Creditor's Lien: $14,165.80 | Total paid in plan: $6,814.96
Address: 201 N Central Ave MS —— TT
AZ1-1191
Phoenix, AZ 85004 Interest Rate: 3.95% $113.61 _/month (Months _1 to 29 )
Last 4 Digits of Account No.: 3000 $113.56 _/month (Months 30 to 60 )

VIN: JM3TBCA0B0322526

Description of Collateral:
2011 Mazda CX-9, Fair Condition

 

 

Check one below:

a Claim incurred 910 days or more pre-
petition

Oca incurred less than 910 days pre-
petition

 

 

 

 

 

LF-31 (rev. 10/3/17) Page 2 of 4
Case 17-12030-LMI DO Getar(s): Pilg. L {30619 rankeo OSaiti Wish Case number: 17-12030-LMI

 

 

Check one below:

 

 

2. Creditor: Jefferson Capital Systems Value of Collateral: $14,209.83 Payment
LLC ta:
Amount of Creditor's Lien: $16,089.60 |Totalpaidinplan: $16,089.60

Address: PO Box 7999
Saint Cloud MN 56302-9617

 

Interest Rate: 5.00% $268.24 _/month (Months 1 to 29)

Last 4 Digits of Account No.: 8403 $268.09 _/month (Months 30 to 60 )

VIN: JN8AE2KP1C9038403

Description of Collateral:
2012 Nissan Quest, Fair Condition

 

 

Cm incurred 910 days or more pre-
petition

cain incurred less than 910 days pre-
petition

 

 

 

3. PERSONAL PROPERTY: [mi] NONE

C. LIEN AVOIDANCE [mg] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[m] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

[fm] NONE

TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: |g] NONE
B. INTERNAL REVENUE SERVICE: [mg] NONE
C. DOMESTIC SUPPORT OBLIGATION(S): [mi] NONE
D. OTHER: [li] NONE
TREATMENT OF UNSECURED NONPRIORITY CREDITORS

A. Pay $251.20 /month (Months 1 to 29 )

 

 

 

 

Pay $275.89 /month (Months 30 to 60 )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [mi] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: [mi] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[mg] NONE
INCOME TAX RETURNS AND REFUNDS: [_] NONE

[m] Debtor(s) will not provide tax returns unless requested by any interested party pursuant to 11 U.S.C. § 521.
NON-STANDARD PLAN PROVISIONS [lm] NONE

 

LF-31 (rev. 10/3/17) Page 3 of 4

 
Case 17-12030-LMI Doc 75 Filed 07/30/19 Page 4of4

Debtor(s): Michacl Russel Day, Janice Camille Diane Case number: 17-12030-LMI

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

  

I declare thatfhe foregoing chapter 13 plan is true and correct under penalty of perjury.

LAL? L; Debtor 7/3 7 jh f7 Geuszel bey Joint Debtor 7/22 / iq

Michael Russel Day Date (france Camille Diana Harts Day Daté

 

Attorney with permission to sign on Date
Debtor(s)' behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 4 of 4
